108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bruce J. PAQUETTE, Petitioner-Appellant,v.Ronald J. ANGELONE, Director, Respondent-Appellee.
No. 96-7156.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 11, 1997.

Bruce J. Paquette, Appellant Pro Se.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing for lack of jurisdiction his successive petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  Paquette v. Angelone, No. CA-96-437 (E.D.Va. July 15, 1996).  Because the petition does not contain all essential materials, we also deny Appellant's motion for this court to construe the petition as a petition for authorization to file a successive habeas corpus petition and deny his motion for submission of new evidence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED